         Case 1:17-cv-04259-LLS Document 260 Filed 01/12/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


 DIAGEO NORTH AMERICA, INC.,

         Plaintiff,                                           No. 1:17-cv-04259-LLS
 v.

 W.J. DEUTSCH & SONS LTD. d/b/a                                Hon. Louis L. Stanton
 DEUTSCH FAMILY WINE & SPIRITS, and
 BARDSTOWN BARREL SELECTIONS
 LLC,

         Defendants.


             DECLARATION OF GIANNI P. SERVODIDIO IN SUPPORT OF
               DIAGEO’S OPPOSITION TO DEUTSCH’S MOTION TO
              EXCLUDE THE TESTIMONY OF PHILIP G. HAMPTON, II

       I, Gianni P. Servodidio, hereby declare:

       1.      I am a partner with the law firm of Jenner & Block LLP, counsel for Plaintiff

Diageo North America, Inc. (“Diageo”). I am admitted to practice in this Court. I submit this

declaration in support of Diageo’s Opposition to Deutsch Family Wine & Spirits’ and Bardstown

Barrel Selections LLC’s (collectively, “Deutsch’s”) Motion to Exclude the Testimony of Philip G.

Hampton, II. The statements made in this declaration are based on my personal knowledge or on

information provided to me by Diageo or by colleagues or other personnel working under my

supervision on this case.

       2.      Attached hereto as Exhibit 1 is a true and correct copy of design patent application

no. 29/613,271, filed for Deutsch’s Redemption bottle design by a representative for Berlin

Packaging, LLC and produced in this action as DFWS00133074.
         Case 1:17-cv-04259-LLS Document 260 Filed 01/12/21 Page 2 of 2




       3.      Attached hereto as Exhibit 2 is a true and correct copy of the Expert Rebuttal

Report of Philip G. Hampton, II, which was prepared in the above-captioned matter and was

submitted on behalf of Diageo on April 12, 2019.

       4.      Attached hereto as Exhibit 3 is a true and correct copy of the Expert Rebuttal

Report of Perry J. Saidman, which was prepared in the above-captioned matter and was submitted

on behalf of Diageo on April 18, 2019.

       5.      Attached hereto as Exhibit 4 is a true and correct copy of excerpts from the

deposition transcript of the June 4, 2019 deposition of Philip G. Hampton, II, taken in the above-

captioned matter.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.

       Executed this 12th day of January 2021 in New York, New York.


                                                    /s/Gianni P. Servodidio
                                                    Gianni P. Servodidio




                                                2
